UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4434


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DEMA DAIGA,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:09-cr-00628-MJG-1)


Submitted:    May 22, 2012                 Decided:   June 12, 2012


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dema Daiga, Appellant Pro Se.   Jefferson McClure Gray, Sujit
Raman, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dema Daiga, proceeding pro se, appeals his conviction

by jury and resulting sixty-five-month sentence on ten counts of

wire fraud, violating 18 U.S.C. § 1343 (2006), and on two counts

of aggravated identity theft, violating 18 U.S.C. § 1028A(a)(1)

&   (c)(5)      (2006).            The   convictions       arise     from     Daiga’s

participation     in      a   scheme     that    fraudulently        obtained       home

mortgage      loans    from     a    Maryland     mortgage       lending     company,

Landmark Funding LLC (“Landmark”).                     Having carefully examined

the record in light of Daiga’s arguments on appeal, we affirm

the judgment of the district court.

              Daiga first argues that the district court erred in

refusing to give the jury his proposed instruction pertaining to

Landmark’s willful blindness.             The decision to give or refuse a

jury instruction is reviewed for abuse of discretion.                           United

States v. Green, 599 F.3d 360, 377 (4th Cir. 2010).                     The failure

to give a requested theory of defense instruction is reversible

error “only if the instruction (1) was correct, (2) was not

substantially covered by the court’s charge to the jury, and

(3) dealt with some point in the trial so important that the

failure to give the requested instruction seriously impaired the

defendant’s     ability       to    conduct     his     defense.”      Id.    at    378

(quotation     marks   omitted).         We     have    thoroughly    examined      the

record   in    light   of     Daiga’s    assertions       and   conclude     that   the

                                          2
district court’s refusal to give the requested instruction was

not an abuse of its discretion.

               Daiga next contends that the district court erred in

denying his motion to suppress certain statements he made to an

FBI    agent     prior    to     trial.            The    district     court’s     legal

conclusions underlying a suppression determination are reviewed

de    novo,    while   its     factual    findings        are    reviewed    for   clear

error.        United States v. Guijon-Ortiz, 660 F.3d 757, 762 (4th

Cir. 2011).        “Because the district court denied the motion to

suppress, we construe the evidence in the light most favorable

to the government.”          United States v. Perkins, 363 F.3d 317, 320

(4th Cir. 2004).         We have reviewed the record and conclude that

the district court properly ruled that the statements were not

subject to suppression.           Moreover, because Daiga did not pursue

any argument at trial that his statements were involuntary, the

district court properly declined to give a jury instruction to

that effect.

               Daiga next contends that the evidence was insufficient

to    support    his   convictions       on       each   count   of   the   indictment.

When a defendant challenges the sufficiency of the evidence, we

view the evidence and all reasonable inferences in favor of the

government and will uphold the jury’s verdict if it is supported

by “substantial evidence.”               United States v. Cameron, 573 F.3d

179, 183 (4th Cir. 2009).            “[S]ubstantial evidence is evidence

                                              3
that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a   reasonable   doubt.”    Id.    (internal    quotation     marks     omitted).

Our review of the record convinces us that substantial evidence

supported Daiga’s convictions on all counts.

           Next, Daiga claims that he was prejudiced by virtue of

the fact that he was tried jointly with a codefendant.                  However,

severance is warranted only when “there is a serious risk that a

joint trial would compromise a specific trial right of one of

the   defendants,   or     prevent     the   jury   from   making   a    reliable

judgment about guilt or innocence.”                 United States v. Najjar,

300 F.3d 466, 473 (4th Cir. 2002) (quoting                   Zafiro v. United

States, 506 U.S. 534, 539 (1993)).              Because the only complaint

Daiga makes about his joint trial is the presence of mildly

antagonistic defenses, he identifies no specific right that was

meaningfully compromised by his joint trial.               See id. at 474.

           Daiga    also    asserts      that   the    government       committed

prosecutorial    misconduct       by   misrepresenting      the   evidence   and

making improper remarks during closing arguments.                 Because Daiga

failed to object at trial, his claims are subject to plain error

review.    United States v. Griffin, 818 F.2d 97, 99 (1st Cir.

1987).    Our review of the record persuades us that none of

Daiga’s allegations constitute plain error.



                                        4
            Daiga   further       contends      that     his   trial    counsel      was

unconstitutionally       ineffective.           Having    examined     each     of    his

contentions, we conclude that any asserted ineffectiveness on

behalf of Daiga’s counsel does not conclusively appear from the

record.     As a result, these claims are unreviewable on direct

appeal.     United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006); see also Stephens v. Branker, 570 F.3d 198, 209 (4th

Cir. 2009) (“Adverse effect cannot be presumed . . . from the

mere   existence    of    a   conflict     of    interest.”        (quotation    marks

omitted)).    Daiga also raises several other claims with respect

to various aspects of his trial; we have reviewed each of them

and find them meritless.

            Finally,      Daiga     asserts       that       the    district     court

committed reversible error at sentencing.                    We review a sentence

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                         In assessing

whether a sentencing court properly applied the Guidelines, the

district court’s factual findings are reviewed for clear error

and its legal conclusions are reviewed de novo.                        United States

v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (quotation marks

omitted).    This court will “find clear error only if, on the

entire    evidence,      we   are   left     with      the     definite    and       firm

conviction that a mistake has been committed.”                     United States v.



                                         5
Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks and citation omitted).

               In light of the evidence adduced against him, Daiga’s

first argument — that he deserved a mitigating role reduction

under U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.2 solely

by virtue of the fact that the district court ruled that he was

ineligible for a leadership role enhancement — is unpersuasive.

               Daiga also contends that the district court erred in

calculating the relevant loss amount as exceeding $400,000 under

USSG § 2B1.1(b)(1)(H).          In support of his claim, Daiga contends

that    the    district   court   failed    to    deduct   the   value    of   the

collateral that secured the loans when calculating the amount of

loss.     See United States v. Baum, 974 F.2d 496, 499 (4th Cir.

1992) (holding that “the value of the security interest should

be deducted from the amount of the loan in determining ‘loss’

for purposes of enhancing their sentences”).               But, regardless of

whether       the   district   court   properly    calculated    the     loss,   a

procedural error is harmless where (1) the appellate court has

“knowledge that the district court would have reached the same

result even if it had decided the guidelines issue the other

way,” and (2) “the sentence would be reasonable even if the

guidelines issue had been decided in the defendant’s favor.”

United States v. Savillon-Matute, 636 F.3d 119, 123 (4th Cir.),

cert. denied, 132 S. Ct. 454 (2011) (internal quotation marks

                                        6
omitted).    Here, the district court indicated that an upward

departure would have been justified if its loss calculation was

erroneous.    Accordingly, we conclude that the sentencing court

would have reached an identical result regardless of any error

and that the resulting sentence was in any event reasonable.              We

therefore decline to disturb Daiga’s sentence on this basis.

            Accordingly, we affirm the judgment of the district

court.   We deny Daiga’s pending motion to clarify the denial of

his release pending resolution of his appeal.              We dispense with

oral   argument   because     the   facts   and   legal    contentions    are

adequately   presented      in   the   material   before    the   court   and

argument will not aid the decisional process.

                                                                    AFFIRMED




                                       7